Fourth Court of Appeals
                                    San Antonio, Texas

                                          JUDGMENT

                                       No. 04-15-00038-CV

                              IN THE INTEREST OF L.G., a Child

                   From the 438th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013-PA-02864
                      Honorable Charles E. Montemayor, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE MARTINEZ

       In accordance with this court’s opinion of this date, the trial court’s order of termination is
affirmed.

       We order that no costs be assessed against appellant Mother because she is indigent.

       SIGNED July 8, 2015.


                                                   _____________________________
                                                   Marialyn Barnard, Justice